COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-13-00867-CV
Style:                   Global Paragon, Inc.
                         v GP-Pine Terrace, LLC, Lior De Picciotto, and Joseph Aries Levy
Date motion filed*:      October 29, 2013
Type of motion:          Motion to withdraw as attorney in charge of Global Paragon, Inc.
                         Frederick T. Johnson, Danielle N. Andrasek, and Dobrowski, Larkin &
Party filing motion:     Johnson, L.L.P.
Document to be filed:

Is appeal accelerated?      No

Ordered that motions are:

             Granted
              If document is to be filed, document due:
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The motion to withdraw, filed by Frederick T. Johnson, Danielle N. Andrasek,
         and Dobroski, Larkin & Johnson, L.L.P., is granted. See TEX. R. APP. P. 6.5.
         Counsel Frederick T. Johnson is hereby ordered to immediately notify the
         appellant in writing of all deadlines and settings of which counsel is aware and
         to file a copy of the notice with the Clerk of this Court. See id. 6.5(c). Appellant’s
         brief remains due by November 12, 2013 and the appellate filing fee remains due
         by November 4, 2013.


Judge's signature: /s/ Chief Justice Sherry Radack
                

Panel consists of                  ____________________________________________

Date: November 5, 2013